Citation Nr: 0707965	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-21 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
disease of the left wrist, currently evaluated as 10 percent 
disabling  
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for left upper extremity neuralgia. 
 
3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL


Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 until 
October 1945.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Cleveland, Ohio that denied 
an increased rating for left wrist arthritis, and evaluations 
in excess of 10 and zero percent for left upper extremity 
neuralgia and bilateral hearing loss.

The appellant was afforded a personal hearing in April 2006 
before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio.  The transcript is of record.  

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected bilateral hearing 
loss and left upper extremity neuralgia, the issues have been 
framed as denoted on the title page of this decision. See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Following review of the record, the case will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of entitlement to an evaluation in 
excess of 10 percent for bilateral hearing loss that is 
currently on appeal.  The VCAA and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO has sent various 
VCAA notice letters to the veteran, but none addresses a 
higher rating for hearing loss.  The veteran must therefore 
be given the required notice with respect to this issue on 
appeal.  Accordingly, the case must be remanded in order to 
comply with the statutory requirements of the VCAA.

The veteran testified on personal hearing in April 2006 that 
he continues to receive VA outpatient treatment for left hand 
and wrist disability.  Review of the claims folder reflects 
that treatment records dating through December 3, 2004 have 
been associated with the claims file.  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that when VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, such documents are thus constructively 
part of the record before the Secretary and Board, even where 
they are not actually before the adjudicating body.  The 
claims folder thus indicates that relevant evidence in 
support of the veteran's claims may exist or could be 
obtained from a VA facility. See Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, pertinent outpatient treatment records dating from 
December 4, 2004 should be requested and associated with the 
claims folder.

The veteran has presented testimony and statements the record 
to that effect that the symptoms associated with his left 
hand and wrist have increased in severity and are more 
severely disabling than reflected by the currently assigned 
disability evaluations.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a veteran 
alleges that his service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment.  This is 
particularly indicated if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  The record reflects 
that the service-connected left hand and wrist have not been 
evaluated for compensation and pension purposes since March 
2004.  The Board finds that given the length of time since 
the appellant was last evaluated in this regard, a current VA 
orthopedic examination is warranted. 

The Board notes that the veteran was afforded a VA 
audiological examination in May 2005.  He avers, however, 
that his hearing loss is more severe than currently rated.  
The Board is of the opinion that since the case is being 
remanded for additional development, it would be helpful to 
ascertain the current status of the service-connected hearing 
loss.  Therefore, an audiological examination, including an 
audiometric evaluation, should be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required 
to substantiate the claims on appeal.  
Additionally, the RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claim for a higher rating for hearing 
loss, what part of such evidence he 
should obtain and what part the RO will 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  All VA clinical records dating from 
December 4, 2004 should be retrieved and 
associated with the claims folder.  

3.  The veteran should be scheduled for 
a VA orthopedic examination.  The 
claims file and a copy of this remand 
must be made available to the examiners 
for review, and the examination report 
should include discussions of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The report of 
the examination should be comprehensive 
and include a detailed account of all 
manifestations of the service-connected 
left hand and wrist disabilities and 
any associated symptomatology.  

The report must discuss any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how these 
factors result in limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups.  
All loss of function, whether due to 
pain, weakness, or fatigability, etc., 
should be equated to additional degrees 
of limitation of motion (beyond that 
shown clinically).

If neurological impairment is 
identified, the level of impairment and 
the particular nerve affected should be 
reported and characterized as mild, 
moderate, severe incomplete paralysis, 
or complete paralysis.  

The examiner should set forth all 
examination findings along with the 
complete rationale for any opinion 
expressed.

4.  The veteran should be afforded a VA 
audiological examination, including 
audiometric testing, to evaluate the 
severity of current bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.

5.  The RO should ensure that the 
medical reports requested above comply 
with this remand.  If the reports are 
insufficient, or if any requested action 
is not undertaken or deficient, they 
should be returned to the examiner(s) 
for necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After performing any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



